Kinne, J.
*6712 *670The statute provides that: “No appeal shall be allowed in any case where the amount in controversy does, not exceed twenty-five dollars.” Code, secton 3575 (Acts Eighteenth General Assembly chapter 163). “The appeal must be taken and perfected within twenty days after the. rendition of the judgment.” Code, section 3576. “®he appeal shall in no case be allowed until a bond * * * is taken and filed in the offices of the justice. * * *” Code, section 3580. “Upon the appeal being taken in accordance with the foregoing provisions, all farther proceedings in the cause by him shall be suspended.” Code, section 3581. “Upon the return of the justice being filed in the office of the clerk, the cause will be deemed in the circuit court.” Code, section 3584. “If an appeal is not allowed on the day on which judgment is rendered, written notice thereof must be *671served on the appellee or his agent. * * *” Code, section 3588. The foregoing are all the provisions of the statute that in any way relate to the matter under consideration. Under these sections, there can be no appeal until the bond is taken and filed. Merely giving notice of an appeal, without complying with the other provisions of the law, is not taking an appeal from a justice. When the remitittur was filed the cause was still in the justice’ court. No appeal had then been taken or allowed,•'.because no bond had been given or filed. The first question must, therefore, be answered in the negative, and the second in the affirmative. The action of the district court was proper. — Affirmed.